Citation Nr: 1636579	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-06 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an earlier effective date, prior to September 11, 2008, for the grant of service connection for a right knee disability.

2.  Entitlement to an earlier effective date, prior to September 11, 2008, for the grant of service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to October 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision (assigning effective dates for the awards of service connection for degenerative joint disease of the knees) and a February 2012 rating decision (revising those effective dates) of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  These issues were previously before the Board in June 2015, when the Board denied the Veteran's claims seeking earlier effective dates for the awards of service connection for right and left knee disabilities.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court issued an order which granted a Joint Motion of the parties for partial remand, dated that same month, and to vacate the Board's June 2015 decision only to the extent of the denial of earlier effective dates for the awards of service connection for degenerative joint disease of the knees.

The case has been reassigned to the undersigned Veterans Law Judge (VLJ).  Prior action by the Board in this matter was by a VLJ other than the undersigned.

In June 2015, the Board further addressed a number of other issues (in multiple separate Board decisions) including remanding a number of issues to the RO for additional development.  Those additional issues have not yet been certified by the RO to return to the Board at this time.  The Veteran's representative's July 2016 brief addressing the matters before the Board addresses only the issues of entitlement to earlier effective dates for the awards of service connection for knee disabilities.  The Veteran's representative has separately discussed issues remaining before the RO in recent August 2016 written correspondence addressing the RO directly.  The Board notes that the August 2016 correspondence directs the RO's attention to specific concerns and requests the RO to take additional actions.  As it appears that development of those issues remains pending at the RO (including as indicated in the Veterans Appeals Control and Locator System (VACOLS)), as those issues have not been certified to the Board by the RO, and as the Veteran does not currently believe those issues are currently before the Board, the Board shall not take jurisdiction over those issues at this time.

The Board observes that the Veteran's representative listed on the title page of this decision submitted a written statement in May 2016 reminding the RO that the Veteran has a different appointed representative in connection with certain of the issues currently before the RO (from the Board's remand of issues in multiple decisions in June 2015).  The May 2016 correspondence directed attention to the fact that the RO's recent correspondence reflects some confusion with regard to identifying which representative should receive information regarding each issue.  This matter is referred to the AOJ for appropriate action to resolve the referenced concern and ensure that each representative receives the information appropriate to the issues associated with each's appointment.


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service connection for disability of the knees in June 2003; this scope of this claim reasonably encompassed degenerative joint disease of either knee.

2.  A January 2010 RO rating decision granted service connection for degenerative joint disease of the right knee and of the left knee; the June 2003 claim for entitlement to service connection for disability of the knees remained pending and unresolved at the time the January 2010 RO rating decision was issued.

3.  The Veteran was diagnosed with mild early degenerative joint disease of both the right and the left knees in an April 27, 2004 VA examination report; no such diagnosis was made prior to this date, and an August 2003 VA examination report informed by diagnostic imaging did not diagnose degenerative joint disease in either knee.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 27, 2004, but no earlier, for the award of service connection for degenerative joint disease of the right knee, have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.158, 3.400 (2015).

2.  The criteria for an effective date of April 27, 2004, but no earlier, for the award of service connection for degenerative joint disease of the left knee, have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.158, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

VA amended its regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the present appeal was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.

In this case, the RO's January 2010 rating decision awarded service connection for degenerative joint disease of the right medial knee and awarded service connection for degenerative joint disease of the left medial knee.  The January 2010 rating decision determined that the Veteran's claim for service connection for the knee disabilities was filed on April 3, 2009, and assigned that date as the effective date of the award (finding that entitlement to service connection arose prior to that date).  Later, a February 2012 RO rating decision determined that the correct date of the Veteran's claim for service connection for the knee disabilities was September 11, 2008; the RO revised the effective date for the awards to that date accordingly (finding that entitlement to service connection arose prior to that date as well).

The Veteran and his representative argue, including in a July 2016 written brief, that (1) the Veteran's June 2003 claim for service connected disability benefits included a claim for service connection for knee disabilities encompassing degenerative joint disease, and (2) that the June 2003 claim for service connection for knee disabilities remained pending at the time that the RO granted service connection for degenerative joint disease of the right and left knees.  The Board's now-vacated June 2015 decision on this matter found that any claim for service connection for a knee disability was resolved by the RO's July 2004 rating decision that awarded service connection for fibromyalgia; the Board's now-vacated June 2015 decision found that the July 2004 RO rating decision implicitly denied any claim of entitlement to service connection for degenerative joint disease of the knees.

In certain circumstances, pursuant to the implicit denial doctrine, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision.  Adams v. Shinseki, 568 F.3d 956 (Fed. Cir. 2009); Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  Where a Veteran files more than one claim with the AOJ at the same time, and the AOJ's decision acts, favorably or unfavorably, on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  A reasonably raised claim remains pending until there is either a recognition of the substance of the claim in a RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232 (2007).

Thus, in sum while both formal and informal claims for benefits remain pending until they are finally adjudicated, the implicit denial rule, provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if the AOJ did not expressly address that claim in its decision.  The implicit denial rule applies when the VA's decision provides a Veteran with reasonable notice that a claim for benefits was denied.  The implicit denial rule applies to both formal and informal claims.  Munro v. Shinseki, 616 F.3d 1293 (Fed.Cir.2010).

The four factors to be used in determining whether a claim was implicitly denied are: (1) the description of evidence considered in the VA adjudication by the RO or Board; (2) the relatedness of the claims; (3) the timing of the claims, such as whether they were filed simultaneously or close together in time; and (4) whether a reasonable person would be placed on notice that the expressly denied claim also included an implicit denial of another inferred or informal claim.  Adams v. Shinseki, 568 F.3d 956 (Fed. Cir. 2009).

At this time, the Board has engaged in a fresh review of the record with careful consideration of the concerns raised by the March 2016 Joint Motion of the parties for partial remand.  Briefly, the Board finds that the Veteran's submission in June 2003 of VA Form 21-526 claimed entitlement to service connection for "knees" in addition to generalized "joint pain" and a number of other disabilities; the Board is satisfied that the claim reasonably raised a claim of entitlement to service connection for a knee disability (beyond the scope of the fibromyalgia for which service connection would be granted in July 2004).  The Board also now finds that the July 2004 RO rating decision that awarded service connection for fibromyalgia (amongst other determinations) did not provide information such that a reasonable person would be placed on notice that the expressly decided matters also included an implicit denial of service connection for degenerative joint disease of the knees.  Adams v. Shinseki, 568 F.3d 956 (Fed. Cir. 2009).  Indeed, the Board observes that the indications of record strongly suggest that the RO itself did not understand the decision as a denial of service connection for degenerative joint disease of the knees, and the Board observes that the eventual award of service connection for degenerative joint disease of the knees did not involve any discussion of reopening a prior final denial of a claim for that benefit.

The Board now essentially accepts the Veteran's contentions that (1) degenerative joint disease of the knees was contemplated within the scope of the Veteran's June 2003 service connection claims, and (2) that the claim for service connection for the knee disabilities remained pending at the time of the January 2010 decision awarding service connection for degenerative joint disease of each knee.  As the Board accepts the Veteran's arguments to these extents, further discussion of these determinations in greater detail is not necessary at this time.

In the light of the findings discussed above, the Board now turns to the matter of identifying the correct effective date for the awards of service connection for degenerative joint disease of the right and left knees.  The Board finds that the correct effective date for both awards (for either knee) is April 27, 2004; the Board finds that this is the date that entitlement arose because this is the earliest date upon which the Veteran is shown to have had degenerative arthritis of either knee.  An April 27, 2004 VA examination report shows that the examining physician found that diagnostic imaging revealed "[k]nees with mild early degenerative joint disease" at that time.

Significantly, a prior VA examination report from August 2003 discussed diagnostic imaging and found "X-rays of the knees reveal intact knees with slight narrowing of the right medial joint compartment" at that time.  The August 2003 report, informed by diagnostic imaging of the knees, does not diagnose arthritis of either knee.  The Board does not finds that the notation of "slight narrowing of the right medical joint compartment" alone represents a diagnosis of the presence of degenerative joint disease of the right knee, and the report otherwise finds "intact knees" without a diagnosis of degenerative joint disease.  The Board finds that the August 2003 VA examination report, informed by diagnostic X-ray imaging, shows that the Veteran had not yet developed degenerative arthritis of either knee as of that time.

Thus, the Board must identify the earliest date upon which the Veteran's service-connected degenerative joint disease of the right and left knees is shown to have existed such that entitlement to service connection could arise.  The Board finds that the April 27, 2004 VA examination report showing mild early degenerative joint disease in both knees on diagnostic imaging presents the earliest date upon which the disability of either knee is shown to have existed.  The Board finds no evidence showing the existence of medically diagnosed degenerative joint disease prior to April 27, 2004.

The Board otherwise finds that the Veteran was entitled to service connection for degenerative joint disease of both knees was established on April 27, 2004.  The Board observes that the award of service connection for the degenerative joint disease of the knees was established on the basis of having been caused by the Veteran's service-connected right heel spur (on the basis of an October 2009 VA medical opinion).  The right heel spur disability has been service connected effective from October 1992, and the Board otherwise finds no reason to conclude that any criteria for the award of service connection for the knee disabilities were not met as of the time of their diagnosis on April 27, 2004.

Accordingly, the correct date of service connection for degenerative joint disease of the right and left knees is April 27, 2004.  To this extent, these claims for earlier effective dates are granted.  An even earlier effective date is not warranted because the competent medical evidence indicates that a medical diagnosis of degenerative joint disease was not established for either knee prior to April 27, 2004, including during examination and diagnostic imaging of the knees in August 2003.  The Board finds that the August 2003 VA examination report is probative competent evidence indicating that degenerative joint disease had not yet had onset in either knee at that time, and the earliest evidence of such onset is in the April 27, 2004 medical evidence.  The diagnosis was made on the basis of diagnostic imaging and there is no other evidence of record that indicates that such a diagnosis was made prior to April 27, 2004.  The Board notes that the Veteran is also service-connected for fibromyalgia involving joint pain, effective from June 2003, and the Board accepts that the Veteran experienced lay-perceivable symptomatology of knee pain prior to April 27, 2004.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board finds that the Veteran is not shown to be competent to establish a date of onset of a diagnosis of degenerative joint disease of the knees as distinct from other joint pain symptomatology from fibromyalgia, and the Board notes that the April 2004 degenerative joint disease diagnosis (as well as the August 2003 absence of such a diagnosis) was based upon specialized medical interpretation of diagnostic imaging.

Accordingly, resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an effective date of April 27, 2004 (but no earlier), are met for the grants of service connection for degenerative joint disease of the right knee and degenerative joint disease of the left knee.


ORDER

An effective date of April 27, 2004, but no earlier, for the grant of service connection for degenerative joint disease of the right knee, is granted.

An effective date of April 27, 2004, but no earlier, for the grant of service connection for degenerative joint disease of the left knee, is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


